—Judgment, Supreme Court, New York County (Edwin Torres, J.), rendered January 25, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
*243The court’s unsolicited remark during jury selection did not convey to the jury the court’s opinion on the merits of the case, and the court’s curative instruction cured any possible prejudice.
The court properly exercised its discretion by denying defendant’s application to present alleged expert testimony concerning the practices of drug dealers. The purported expert’s proposed testimony was speculative, irrelevant to the facts of the case, and likely to confuse and distract the jury (see, People v Oquendo, 250 AD2d 420).
We perceive no abuse of sentencing discretion. Concur — Sullivan, J. P., Ellerin, Williams, Tom and Mazzarelli, JJ.